 

Exhibit 10.1

 

SEPARATION AND TRANSITION AGREEMENT AND GENERAL RELEASE

 

DAVID M.K. METZGER

 

This Separation and Transition Agreement and General Release (“Agreement”) is
hereby entered into as of the Effective Date as defined in paragraph 18) between
RE/MAX Holdings, Inc. (“Holdings”), RIHI, Inc. f/k/a RE/MAX International
Holdings, Inc. (“RIHI”), RMCO, LLC and RE/MAX, LLC, (which together with their
affiliates and their respective shareholders, directors, officers, employees,
representatives, predecessors, successors, assigns and/or any person who acted
on behalf of RIHI and/or RE/MAX, LLC or on instruction from RIHI and/or RE/MAX,
LLC are collectively referred to as  “RE/MAX” or “Company”) and DAVID M. K.
METZGER (hereinafter “Employee”), who are collectively referred to herein as the
“Parties” and each as a “Party.”

WHEREAS, Employee is employed with RE/MAX;

WHEREAS, Employee and RE/MAX entered into an Employment Agreement (“Employment
Agreement”) effective as of March 1, 2010 which is currently in effect;

WHEREAS, Employee and Holdings entered into an Indemnification Agreement dated
on or about October 1, 2013 (the “Indemnification Agreement”);

WHEREAS, Holdings has provided Employee with a Notice of Restricted Stock Award
dated October 9, 2013, accompanied by a Restricted Stock Unit Agreement (“First
RSU Agreement”) both of which were acknowledged by the Executive as of
October 10, 2013, granting Employee an award of 11,364 restricted stock units
(“Restricted Stock Units”) of which 3,788 will be unvested on the Separation
Date, with one share of Class A common stock of Holdings (the “Common Stock”)
issuable for each Restricted Stock Unit in accordance with the terms of the
First RSU Agreement;

WHEREAS, Holdings has provided Employee with a Notice of Restricted Stock Award
dated March 11, 2015, accompanied by a Restricted Stock Unit Agreement (“Second
RSU Agreement”) both of which were acknowledged by the Executive as of April 6,
2015, granting Employee an award of 8,321 Restricted Stock Units, all of which
will be unvested on the Separation Date, with one share of Common Stock issuable
for each Restricted Stock Unit in accordance with the terms of the Second RSU
Agreement;

WHEREAS, Employee is eligible to receive an annual performance-based bonus (the
“Performance Bonus”) based upon the performance of the Company and/or upon the
performance of Employee against a plan and/or goals adopted by the Company for
2015;

WHEREAS, the parties have agreed that the Employment Agreement and Employee’s
employment will be terminated pursuant to Section 3(b)(i) of the Employment
Agreement and to provide the consideration set forth herein; and 

WHEREAS, RE/MAX has agreed to employ Employee through March 31, 2016 and to
provide him with pay and benefits, which he would not otherwise receive, as
consideration for Employee entering into this Agreement as well as an additional
severance agreement pursuant to which Employee and RE/MAX agree to settle, fully
and finally, all matters between them.



1

--------------------------------------------------------------------------------

 

 

THEREFORE, in consideration of the terms and promises made in this Agreement,
which Employee agrees are sufficient consideration to him in exchange for
signing and not revoking this Agreement, the Parties agree as follows:

1. Incorporation of Recitals.  The above recitals are incorporated herein by
reference.

2. Employee’s Separation. Employee’s employment with the Company will terminate
effective as of March 31, 2016 (the “Separation Date”). Employee hereby resigns,
effective as of the Separation Date, all positions, duties, authorities and
responsibilities with, arising out of or relating to his employment with the
Company and its subsidiaries and affiliates and agrees to use his commercially
reasonable efforts to execute any and all additional documents that may be
required to effectuate such resignation. Unless otherwise provided specifically
herein, the Employment Agreement is hereby terminated as of the Effective Date
and the Parties shall thereafter have no further obligations to each other
thereunder except as specifically provided in this Agreement. 

3. Transition Period.  From the Effective Date of this Agreement through the
Separation Date, Employee agrees that he will have the interim title of Holdings
Co-Chief Financial Officer.

4. Consideration for Agreement.  In consideration of his signature and
non-revocation of this Agreement, Holdings shall provide to Employee the
following separation benefits: 

(a) Salary Continuation.  Continued payment of his current base salary at the
annual rate of Five Hundred Seventy-Five Thousand Dollars ($575,000) (“Base
Salary”) from the Effective Date (as defined in paragraph 16) through March 31,
2016;

(b) Performance Bonus.Employee will continue to be eligible for the Performance
Bonus for 2015 to which Employee would otherwise be eligible pursuant to his
2015 Performance and Incentive Plan.  Once the amount, if any, is determined, it
shall be paid in a lump sum at the time bonuses are paid to officers of the
Company, but in no event later than March 1, 2016.

(a) 401(k) Participation.Nothing contained in this Agreement will disqualify
Employee from participation in the Company’s 401(k) plan through the Separation
Date.

5. Consideration for Second Release. In consideration of his signature and
non-revocation of a second release, attached hereto as Exhibit “A” (to be
executed not before March 31, 2016 and no later than April 22, 2016), (“Second
Release”), Holdings shall provide Employee the following additional benefits: 

(a) Separation Pay. Within ten days following the Effective Date of the Second
Release, Holdings will pay Employee five hundred and seventy-five thousand
dollars ($575,000.00); and

2

--------------------------------------------------------------------------------

 

 

(b) Restricted Stock Units.    Upon the Effective Date of the Second Release,
the 12,109 Restricted Stock Units that otherwise would be unvested on the
Separation Date shall automatically vest. The shares of Common Stock for all of
the foregoing Restricted Stock Units shall be issued to the Employee as soon as
practicable after the Effective Date of the Second Release.  Holdings shall
provide for all tax payments under Section 5 of the Restricted Stock Agreement
by share withholding unless the Employee provides written notice to Holdings, to
the attention of its General Counsel, no later than March 20, 2016, that the
Employee wishes to make other arrangements for the satisfaction of such tax
payments;

The adequacy of the consideration for this Agreement, including without
limitation that provided for in paragraph 4 above (“Salary Continuation”), as
well as the adequacy of the consideration to be given in exchange for the Second
Release, including without limitation that provided for in paragraph 5 above
(“Separation Benefits”) is hereby acknowledged.  Employee agrees that he is not
otherwise entitled to the Salary Continuation and Separation Benefits and
acknowledges that, except as expressly provided in this Agreement, he will not
receive any additional severance or benefits.   Payment of the Salary
Continuation shall be made in accordance with the normal payroll schedule of
RE/MAX, LLC beginning with the first regularly scheduled pay date following the
Effective Date.

RE/MAX shall treat such payment(s) as income to Employee from which ordinary
federal, state and local withholding and taxes shall be deducted.  Employee will
indemnify and hold RE/MAX harmless from any cost, liability or expense,
including reasonable attorney’s fees, arising from the taxation, if any, of any
amounts received by Employee pursuant to this Agreement, including but not
limited to any penalties or administrative expenses.

PLEASE READ CAREFULLY.  THESE SECTIONS INCLUDE A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

6. General Release. 

(a) General Release.  Employee agrees that, in consideration of the Salary
Continuation as well as the Separation Benefits described in paragraph 4, above,
he will, and hereby does, forever and irrevocably release and discharge RE/MAX,
its officers, directors, employees, independent contractors, agents, affiliates,
parents, subsidiaries, divisions, predecessors, employee benefit plans,
purchasers, assigns, representatives, successors and successors in interest
(herein collectively referred to as “Releasees”) from any and all claims,
actions, agreements causes of action, damages of any kind, demands, debts,
defenses, grievances, obligations, contracts, complaints, promises, judgments,
expenses, costs, attorneys’ fees, compensation, and liabilities, known or
unknown, whatsoever which he now has, has had, or may have, whether the same be
at law, in equity, or mixed, in any way arising from or relating to any act,
occurrence, or transaction on or before the date of this Agreement, including
without limitation his employment and separation of employment from RE/MAX. 
This is a General Release.  Employee expressly acknowledges that this General
Release includes, but is not limited to, Employee’s intent to release RE/MAX
from any claim relating to his employment at RE/MAX, including, but not limited
to, tort and contract claims, claims for contribution or indemnity, wrongful
discharge claims, pension claims, workers compensation claims, defamation
claims, emotional distress claims, employee benefit claims, severance benefits 

3

--------------------------------------------------------------------------------

 

 

(except to the extent explicitly provided in this Agreement), arbitration
claims, statutory claims, injunction claims, claims for damages, claims under
any state, local or federal wage and hour law or wage payment or collection law,
and claims of discrimination, retaliation or harassment based on age, race,
color, sex, religion, handicap, disability, national origin, ancestry,
citizenship, marital status, sexual orientation, genetic information or any
other protected basis, or any other claim of employment discrimination,
retaliation or harassment under the Family and Medical Leave Act (“FMLA”) (29
U.S.C. §§ 2601 et seq.), the Americans With Disabilities Act (42 U.S.C. §§ 12101
et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.), the Age
Discrimination In Employment Act (including the Older Workers Benefit Protection
Act) (29 U.S.C. §§ 626 et seq., “ADEA”), Title VII of the Civil Rights Acts of
1964 and 1991 as amended (42 U.S.C. §§ 2000e et seq., “Title VII”), the Employee
Retirement Income Security Act (29 U.S.C. §§ 1001 et seq.), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. §§ 1161 et seq.), the
Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. §§ 2000ff et seq.),
the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Colorado
Anti-Discrimination Act, or any other federal, state, or local law, regulation
or ordinance prohibiting employment discrimination or governing employment, or
the failure of any compensation, benefit, severance, or retirement plan or
arrangement of RE/MAX to which Employee is a participant, party, or beneficiary
(including this Second Release) to fail to comply with or be operated in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended,
or any similar state or local tax law.  The Parties agree that this General
Release provision, and the covenant not to sue provision below, survives and
remains in full force and effect in the event RE/MAX or any Releasee institutes
an action or proceeding against Employee for breach of any provision of this
Agreement.  The Parties agree that this General Release does not release any
claims arising out of an alleged breach of this Agreement.

7. Agreement Not to Sue.  Employee represents and agrees that he has not, by
himself or on his behalf, instituted, prosecuted, filed, or processed any
litigation, claims or proceedings against RE/MAX or any Releasees.  Employee
agrees, to the maximum extent permitted by law, not to make or file any
lawsuits, complaints, or other proceedings against RE/MAX or any Releasee or to
join in any such lawsuits, complaints, or other proceedings against RE/MAX or
Releasees concerning any matter relating to his employment with RE/MAX or that
arose on or prior to the date of this Agreement.  The Parties agree that to the
extent, if any, Employee may have a non-waivable right to file or participate in
a claim or charge against RE/MAX or Releasees, this Agreement shall not be
intended to waive such a right to file or participate.  Employee further agrees,
to the maximum extent permitted by law, that he shall not obtain, and hereby
waives any right or entitlement to obtain, any relief or damages (whether legal,
monetary, equitable, or other) from such a non-waivable claim or charge, whether
the same is filed by Employee or on his behalf or by another.  Employee further
agrees and covenants that, to the maximum extent permitted by law, he will not
encourage or voluntarily assist or aid in any way others in making or filing any
lawsuits, complaints, or other proceedings against RE/MAX, or any other
Releasee.    

8. No Admission of Liability; Reporting.  Employee agrees that the
above-mentioned consideration is not to be construed as an admission of any
wrongdoing or liability on the part of RE/MAX under any statute or
otherwise.  Employee further agrees that he is not a prevailing party and that
he is not entitled to any costs, expenses or attorney's fees from
RE/MAX.  Further, Employee represents that he has reported in writing to the
Company’s General Counsel any and

4

--------------------------------------------------------------------------------

 

 

all concerns he has regarding known or suspected ethical or compliance issues or
violations of law or regulations by the Company or any of its officers,
directors, employees, representatives or agents and will report any such
concerns that may arise before the Separation Date.

9. Restrictive Covenants.

(a) Confidentiality.  In the course of his employment by the Company, Employee
had access to Confidential Information (as defined below) of the Company and its
affiliates, subsidiaries and franchisees.  Employee agrees to maintain the
strict confidentiality of all Confidential Information.  For purposes of this
Agreement, “Confidential Information” shall mean all non-public information and
materials of the Company, including information and materials received by the
Company from third parties, concerning the Company’s business practices and
operations.  Confidential Information shall include, but not be limited to,
information or data contained in the Company’s financial records, regional and
franchise agreements, media and marketing techniques and arrangements,
contemplated products and services, purchasing information and other business,
strategic and operational data of the Company and its affiliates, subsidiaries
and franchises.  Confidential Information includes all other information and
materials which are of a proprietary or confidential nature, even if they are
not marked as such.  Upon his Separation Date, Employee shall promptly return
all Company property, including but not limited to all Confidential Information,
retaining no copies.  This provision shall survive the termination of this
Agreement indefinitely.

(b) Intellectual Property.  Employee recognizes and agrees that all copyrights,
trademarks, patents, and other intellectual property rights to works or marks
arising in, from or in connection with Employee’s employment by the Company, and
that were within the scope of Employee’s employment by the Company, are the sole
and exclusive property of the Company.  Employee agrees not to assert any such
rights against the Company or any third party.  Employee agrees to assign, and
hereby does assign, to the Company all rights, if any, in or to such works or
marks that may have accrued to Employee during his employment.

(c) Agreement Not to Solicit Employees.  For a period of twelve (12) months
following the Separation Date, Employee shall not, either directly or
indirectly, on his own behalf or in the service of or on behalf of others,
solicit or recruit (or attempt to solicit or recruit) any person employed by the
Company to end their employment with the Company or to provide services to
Employee or any other business, organization, program, or activity.

(d) Agreement Not to Solicit Clients / Franchisees.  For a period of twelve (12)
months following the Separation Date, Employee shall not directly or indirectly
solicit any RE/MAX master franchisee, RE/MAX franchisee, RE/MAX sales associate
or RE/MAX vendor, approved supplier or marketing partner to cease doing business
with the Company or to otherwise do business with Employee or any entity that
directly competes with the Company  in the areas of franchising real estate
brokerages, real estate brokerage, insurance brokerage (hereinafter the
"Company's Business"). Employee shall not advise or consult with any RE/MAX
Master Franchisee or RE/MAX Franchisee, for the benefit of such master
franchisee or franchisee in any way that is adverse to RE/MAX or on the terms of
any contract or relationship between such master franchisee or franchisee and
RE/MAX.

5

--------------------------------------------------------------------------------

 

 

(e) Agreement Not to Compete.  For a period of twelve (12) months immediately
following the Separation Date, Employee shall not, either directly or
indirectly, accept employment or perform services on behalf of himself or any
individual or entity that directly competes with the Company in the Company’s
Business.

(f) Non-Disparagement.  Employee agrees to represent the Company in a positive
light and not to disparage or in any way communicate to any person or entity any
negative information or opinion concerning the Company, its subsidiaries and
affiliates, or any of their its past, present or future partners, members,
family members, shareholders, officers, directors, employees, franchisees or
agents, or any of them.   This provision shall not prohibit Employee from making
any statements or taking any actions required by law, or reporting any actions
or inactions Employee believes to be unlawful.  This provision shall not be
interpreted to require or encourage Employee to make any misrepresentations.

(g) Reasonableness of Covenants.  Employee acknowledges and agrees that the
Company conducts the Company’s Business throughout the United States and
internationally, that the above covenants cannot be meaningfully restricted
geographically, and that the covenants reasonably restrict Employee from
competing in any market – domestic or foreign – in which the Company conducts
the Company’s Business.

(h) Enforcement Provisions. 

i. The covenants stated above are intended to be separate and divisible
provisions, and if, for any reason, any one or more of such provisions shall be
held to be invalid or unenforceable, in whole or in part, it is agreed that the
invalidity or unenforceability of such provision(s) shall not be held to affect
the validity or enforceability of any other provision set forth in this
Agreement.

ii. By signing below, Employee acknowledges and agrees that breach of any of the
above covenants will cause the Company irreparable injury that cannot be
reasonably or adequately compensated by damages in an action at
law.  Accordingly, the Company shall be entitled to injunctive relief for any
breach, or anticipated breach, of the covenants in addition to any other rights
or remedies the Company may have.

iii. If Employee breaches any provision of the covenants during the term of any
of the Separation Benefits, the Company shall provide Employee notice of its
contention that such breach has occurred together with a description of the
manner in which the Company contends that Employee breached, and shall
thereafter have no further obligation to pay the Separation Benefits, without
waiver of any other remedy.  

(i) Agreement Freely Entered.  Employee agrees that he has read the above
covenants in their entirety and understands all of their terms and conditions,
that he has had the opportunity to consult with any individuals of his choice
regarding his agreement to the provisions contained herein, including legal
counsel of his choice, that he is entering into these covenants of his own free
will, without coercion from any source.  Employee agrees that such provisions
are reasonable and necessary to protect the interests of the Company.

6

--------------------------------------------------------------------------------

 

 

10. Indemnification and D&O Coverage.

(a) Indemnification.  The Company agrees that if Employee is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other (“Proceeding”) by reason of the fact that he was a director, officer,
executive, agent, manager, consultant or representative of the Company or was
serving at the request of the Company or in connection with his duties hereunder
as a director, officer, member, executive, agent, manager, consultant, trustee
or representative of another person, or if any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information (“Request”) is made, or threatened to be made, that
arises out of or relates to and concerns lawful actions of the Employee taken in
the scope of Employee’s employment with the Company or in any of the foregoing
capacities, then the Employee shall promptly be indemnified and held harmless by
the Company to the fullest extent legally permitted or authorized by the
Company’s by-laws or Board resolutions or, if greater, by applicable law,
against any and all costs, claims, causes of action expenses, liabilities and
losses (including, without limitation, attorney’s fees, judgments, interest,
expenses of investigation, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by Employee in
connection with a Proceeding or Request.  Such indemnification shall continue as
to Employee even after he has ceased to be a director, member, executive,
employee, officer, agent, manager, consultant, trustee or representative of the
Company or other person and shall inure to the benefit of Employee’s heirs,
executors and administrators.  The Company shall advance to Employee all costs
and expenses incurred by him in connection with any Proceeding or Request within
fifteen (15) days after receiving written notice from Employee requesting an
advance.  Employee’s notice shall include, to the extent required by applicable
law, an undertaking by Employee to repay the amount advanced if he is ultimately
determined not to be entitled to indemnification against such costs and
expenses.

(b) D&O Insurance.  For such period as may be necessary under applicable
statutes of limitation, the Company shall keep in place a directors and officers
liability insurance policy (or policies) providing coverage to Employee for
claims relating to or arising out of his employment with the Company.

(c) Indemnification Agreement.  The Indemnification Agreement shall remain in
full force and effect.

7

--------------------------------------------------------------------------------

 

 

11. Employee Cooperation.  Employee agrees to cooperate with RE/MAX regarding
any pending or subsequently filed litigation, proceeding, claim or other
disputed item involving RE/MAX that relates to matters within the knowledge or
responsibility of Employee during his employment.  Without limiting the
foregoing, Employee agrees: (i) to meet with RE/MAX's representatives, its
counsel or other designees at mutually convenient times and places with respect
to any items within the scope of this paragraph; (ii) to provide truthful
testimony to any court, agency or other adjudicatory body; (iii) to notify
RE/MAX within three (3) business days if Employee is contacted by any adverse
party or by any representative of an adverse party; and (iv) not to assist any
adverse party or any adverse party's representatives, except as may be required
by law.  Employee shall be entitled to reimbursement for all properly documented
expenses reasonably incurred in connection with rendering services under the
Section, including but not limited to, reimbursement for all reasonable travel,
lodging, meal expenses and legal fees and Employee shall be entitled to a per
diem amount for his services equal to his annualized Base Salary under this
Agreement divided by two hundred and forty (240).

12. Non-Disparagement.  The Company agrees to cause its Section 16 Officers only
to represent Employee in a positive light and not to disparage or in any way
communicate to any person or entity any negative information or opinion
concerning the Employee.  This provision shall not prohibit the Company from
making any statements or taking any actions required by law, or reporting any
actions or inactions the Company believes to be unlawful.  This provision shall
not be interpreted to require or encourage the Company to make any
misrepresentations.

13. Tax Liability.  Except as otherwise required by applicable law, Employee
agrees that he will be exclusively liable for the payment of any taxes,
including without limitation, federal, state or local income taxes, social
security taxes, or any other taxes, arising out of or resulting from the
consideration and/or other benefits paid to him hereunder other than applicable
federal, state and local taxes that are normally payable by an employer from the
employer’s funds, such as FUTA/SUTA and the employer’s portion of FICA, and
Employee hereby represents that he will pay any such taxes which may be due at
the time and in the amount required.  RE/MAX will have the right to deduct from
any compensation payable to Employee under this Agreement all federal, state and
local income taxes, social security taxes and such other mandatory deductions as
may now be in effect or may be enacted or required after the Effective Date of
this Agreement.

Employee agrees to indemnify, defend and hold RE/MAX harmless from payment of
any taxes (excluding federal and state unemployment taxes and RE/MAX’s share of
social security taxes) which any government agency determines should have been
deducted from any consideration paid to Employee by RE/MAX and which were not in
fact withheld.

8

--------------------------------------------------------------------------------

 

 

14. Section 409A.

(a) In General.  The intent of the Parties hereto is that this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and that the payments and benefits under this Agreement not be subject to any
additional tax or interest imposed by Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted in accordance with
such intentions.  At the request of the Company, Employee shall perform any act
or refrain from any act reasonably required to comply with any correction
procedure under Section 409A.  For purposes of this Agreement, the payments
described in Section 4 and 5 are intended to be exempt or excepted from Section
409A to the maximum extent provided under Section 409A as follows:  (i) each
payment that is scheduled to be made following Employee's date of termination of
employment or otherwise upon the lapse of a substantial risk of forfeiture and
within the applicable 2 1/2 month period specified in Treas. Reg.§
1.409A-1(b)(4) is intended to be a short-term deferral described in Treas. Reg.
§ 1.409A-1 (b)(4); and (ii) each payment, or the portion of any payment, that is
not otherwise a short-term deferral is intended to be separation pay due to
involuntary separation from service described in Treas. Reg. § 1.409A-1
(b)(9)(iii), separation pay described in Treas. Reg.§ 1.409A-l(b)(9)(v)(D), or
otherwise excluded from Section 409A.  Employee shall have no right to designate
the year of payment of any amount payable under this Agreement.

(b) Separation from Service.  Any compensation or benefit payable under this
Agreement that is payable upon Employee's termination of employment shall be
payable only upon Employee's “separation from service” within the meaning of
Section 409A.

(c) Specified Employee.  If, at the time of a Separation from Service of the
Employee, the Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) (a “Specified Employee”), then any payments and benefits that
are nonqualified deferred compensation  within the meaning of 409A that would
otherwise have been payable as a result of, and within the first six (6) months
following, the Employee’s “separation from service” within the meaning of
Section 409A, and not by reason of another event under IRC
Section 409A(a)(2)(A), will become payable six (6) months and one (1) day
following the date of the Employee’s separation from service or, if earlier, the
date of Employee’s death.

(d) Stock-Based Awards.  The vesting of any stock-based compensation awards that
are nonqualified deferred compensation within the meaning of Section 409A and
are held by the Employee, if the Employee is a Specified Employee, shall be
accelerated in accordance with this Agreement to the extent applicable;
provided, however, that the payment in settlement of any such awards shall occur
on the date that is six (6) months and one (1) day following the date of the
Employee’s separation from service.

(e) Installments.  Employee's right to receive any installment payments payable
hereunder shall be treated as a right to receive a series of separate payments,
and  each payment hereunder shall at all times be considered a separately
identified, determinable, designated and/or distinct payment for purposes of
Section 409A.

9

--------------------------------------------------------------------------------

 

 

(f) Reimbursements.  To the extent that any reimbursements payable to Employee
pursuant to this Agreement are subject to the provisions of Section 409A, such
reimbursements shall be paid to Employee no later than December  31 of the year
following the year in which the cost was incurred; the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year; and Employee's right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

15. Binding Upon Successors.  The Parties further agree that this Agreement
shall be binding upon and inure to the benefit of the personal representatives,
heirs, executors, and administrators of Employee and the heirs, executors,
administrators, affiliates, successors, predecessors, subsidiaries, divisions,
officers, purchasers, agents, assigns, representatives, directors and employees
of RE/MAX. RE/MAX agrees that, in the event the Company is acquired or sold, the
obligations of paragraphs 4,  5,  6, 7,  9,  10 and 17 shall continue in full
force and effect. 

16. Governing Law.  The Parties agree that this Agreement and the rights and
obligations hereunder shall be governed by, and construed in accordance with,
the laws of Colorado regardless of any principles of conflicts of laws or choice
of laws of any jurisdiction.  The Parties agree that the federal and state
courts located in Colorado shall have sole and exclusive jurisdiction and venue
to hear and determine any dispute or controversy arising under or concerning
this Agreement. In any dispute arising out of this Agreement, the prevailing
party shall be entitled to recover reasonable attorney fees and costs.

17. Severability; Interpretation of Agreement.  If any terms of the above
provisions of this Agreement are found null, void or inoperative, for any
reason, the remaining provisions will remain in full force and effect.  The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the Parties.

18. Time to Consider Agreement; Revocation.  Employee understands that he has
twenty-one (21) days from the date of his receipt of this Agreement to consider
his decision to sign it, and that he may unilaterally waive this period at his
election.  Employee’s signature on this Agreement constitutes an express waiver
of the twenty-one (21) day period.  The Parties agree that any revisions or
modifications to this Agreement, whether material or immaterial, will not and
did not restart this time period.  Employee acknowledges that he may revoke this
Agreement for up to and including seven (7) days after his execution of this
Agreement.  Therefore, the “Effective Date” of this Agreement shall be the
eighth day following Employee’s execution of the same.

19. Full and Complete Agreement.  The Parties agree and understand that no
promises, covenants, representations, understandings or warranties have been
made other than those expressly contained herein, and that this Agreement
constitutes the entire agreement between the Parties except for those portions
of the Indemnification Agreement and the First and Second RSU Agreements
referenced above.  The Parties agree that this Agreement shall not be modified
except in writing signed by each of the Parties hereto.

10

--------------------------------------------------------------------------------

 

 

20. Agreement Freely Entered.  Employee represents that he has carefully read
this Agreement, that he understands all of its terms, that he had a reasonable
amount of time to consider his decision to sign it, that he has been advised in
writing and has had the opportunity to discuss all the terms of this Agreement
with an attorney of his choice, that in executing this Agreement he does not
rely and has not relied upon any representation or statement made by any of
RE/MAX’s agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of the Agreement, and that he enters into this
Agreement voluntarily, of his own free will, without any duress and with
knowledge of its meaning and effect.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below.

 

 

 

/s/ David M. K. Metzger

David M. K. Metzger

January 7, 2016

Date

/s/ David L. Liniger

David L. Liniger, Chairman and CEO

For: RE/MAX Holdings, Inc.

January 7, 2016

Date

/s/ David L. Liniger

David L. Liniger, Chairman and CEO

For: RE/MAX, LLC

January 7, 2016

Date

/s/ David L. Liniger

David L. Liniger, Chairman and CEO

For: RIHI, Inc.

January 7, 2016

Date

 





11

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

Second Release Agreement

 



12

--------------------------------------------------------------------------------

 

 

SECOND RELEASE AGREEMENT

DAVID M.K. METZGER

 

This Second Release Agreement ("Second Release") is hereby entered into as of
the Effective Date (as defined in paragraph 11) between RE/MAX Holdings, Inc.
(“Holdings”), RIHI, Inc. f/k/a RE/MAX  International  Holdings, Inc. (“RIHI”),
RMCO, LLC and RE/MAX, LLC, (which together with their affiliates and their
respective shareholders, directors, officers, employees, representatives,
predecessors, successors, assigns and/or any person who acted on behalf of RIHI
and/or RE/MAX, LLC or on instruction from RIHI and/or RE/MAX, LLC are
collectively  referred to as  “RE/MAX” or the “Company”) and DAVID M. K.
METZGER  (hereinafter “Employee”), who are collectively referred to herein as
the “Parties” and each as a “Party.”

WHEREAS, Employee’s employment with the Company ended effective at the close of
business on March 31, 2016 (the “Separation Date”);

WHEREAS, Employee executed a Separation and Transition Agreement and General
Release (“Transition Agreement”) which contained terms and promises as well as
the requirement that Employee sign this Second Release (“Second Release”) to
receive the consideration referenced in Section 5(a) and 5(b) in the Transition
Agreement. 

THEREFORE, in consideration of the terms and promises made in the Transition
Agreement as well as in the Second Release, which Employee agrees are sufficient
consideration to him in exchange for signing and not revoking this Second
Release, the Parties agree as follows:

1. Incorporation of Recitals.  The above recitals as well as the terms and
promises of the Transition Agreement are incorporated herein by reference.

2. Payment of all Earned Compensation. Employee acknowledges and declares that,
he has been fully compensated for all work performed and time he has worked
while employed by RE/MAX, and that he is not owed any compensation, wages,
salary, payments, bonus, equity interest, remuneration or income from RE/MAX of
any kind, except as provided in this Second Release.

3. Consideration for Second Release.  In consideration of his signature and
non-revocation of this Second Release, RE/MAX shall provide to Employee the
benefits referenced in Section 5(a) and 5(b) of the Transition Agreement.

The adequacy of the consideration for this Second Release is hereby
acknowledged. Employee agrees that he would not otherwise be entitled to the
Benefits in the Second Release, and that he will not receive any additional
severance or benefits, other than as provided for in this Second Release and the
Transition Agreement.  

 



1

--------------------------------------------------------------------------------

 

 

PLEASE READ CAREFULLY.  THESE SECTIONS INCLUDE A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

4. General Release. 

(a) General Release.    Employee agrees that, in consideration  of the payments
described in paragraph  3,  above, he will, and hereby does, forever and
irrevocably release and discharge RE/MAX, its officers, directors, employees,
independent contractors, agents, affiliates, parents, subsidiaries,
divisions,  predecessors, employee benefit plans, purchasers, assigns,
representatives, successors and successors in interest (herein
collectively  referred to as "Releasees") from any and all claims, actions,
Agreements causes of action, damages of any kind, demands, debts, defenses,
grievances, obligations, contracts, complaints, promises, judgments, expenses,
costs, attorneys' fees, compensation, and liabilities, known or unknown,
whatsoever which he now has, has had, or may have, whether the same be at law,
in equity, or mixed, in any way arising from or relating to any act, occurrence,
or transaction on or before the date of this Second Release, including without
limitation his employment  and separation of employment  from RE/MAX.  THIS IS A
GENERAL RELEASE.  Employee expressly acknowledges that this General Release
includes, but is not limited to, Employee's intent to release RE/MAX from any
claim relating to his employment at RE/MAX, including,  but not limited to, tort
and contract claims, claims for contribution or indemnity, wrongful discharge
claims, pension claims, workers compensation claims, defamation claims,
emotional distress claims, employee benefit claims, severance benefits (except
to the extent explicitly provided in this Second Release), arbitration claims,
statutory claims, injunction claims, claims for damages, claims under any state,
local or federal wage and hour law or wage payment or collection  law, and
claims of discrimination, retaliation  or harassment  based on age, race, color,
sex, religion, handicap, disability, national origin, ancestry, citizenship,
marital status, sexual orientation, genetic information  or any other protected
basis, or any other claim of employment discrimination, retaliation or
harassment under the Family and Medical Leave Act ("FMLA") (29 U.S.C. §§ 2601 et
seq.), the Americans With Disabilities Act (42 U.S.C. §§ 12101 et seq.), the
Rehabilitation  Act of 1973 (29 U.S.C. §§ 701 et seq.), the Age Discrimination
In Employment Act (including  the Older Workers Benefit Protection Act) (29
U.S.C. §§ 626 et seq. "ADEA''), Title VII of the Civil Rights Acts of 1964 and
1991 as amended (42 U.S.C. §§ 2000e et seq. "Title VII"), the Employee
Retirement Income Security Act (29 U.S.C. §§ 1001 et seq.), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. §§ 1161 et seq.), the
Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. §§ 2000ff et seq.),
the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Colorado
Anti-Discrimination Act, or any other federal, state, or local law, regulation
or ordinance prohibiting employment discrimination or governing employment, or
the failure of any compensation, benefit, severance, or retirement plan or
arrangement of RE/MAX to which Employee is a participant, party, or beneficiary
(including this Second Release) to fail to comply with or be operated in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended,
or any similar state or local tax law.  The Parties agree that this General
Release provision, and the covenant not to sue provision below, survives and
remains in full force and effect in the event RE/MAX or any Releasee institutes
an action or proceeding against Employee for breach of any provision of this
Second Release.   The Parties agree that this General

2

--------------------------------------------------------------------------------

 

 

Release does not release any claims arising out of any alleged breach of this
Second Release.

(b) Effective as of the Separation Date, the Company forever releases and
discharges the Employee, the Employee's heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, from any and all claims of any kind arising out of, or related to,
Employee's employment and separation from employment with the Company and the
Company Affiliated Entities, which the Company now has or may have against the
Employee, whether known or unknown to the Company, and whether vicarious,
derivative, or direct (the “Employee Release”).  Notwithstanding anything else
herein to the contrary, this Section 4(b) shall not affect and does not release
any claims that arise after the date the Company executes this Second Release.

5. Agreement Not to Sue. 

(a) Employee represents and agrees that he has not, by himself or on his behalf,
instituted, prosecuted, filed, or processed any litigation, claims or
proceedings against RE/MAX or any Releasees.  Employee agrees, to the maximum
extent permitted by law, not to make or file any lawsuits, complaints, or other
proceedings against RE/MAX or any Releasee or to join in any such lawsuits,
complaints, or other proceedings against RE/MAX or Releasees concerning any
matter relating to his employment with RE/MAX or that arose on or prior to the
date of this Second Release.  The Parties agree that to the extent, if any,
Employee may have a non-waivable right to file or participate in a claim or
charge against RE/MAX or Releasees, this Second Release shall not be intended to
waive such a right to file or participate. Employee further agrees, to the
maximum extent permitted by law, that he shall not obtain, and hereby waives any
right or entitlement to obtain, any relief or damages (whether legal, monetary,
equitable, or other) from such a non-waivable claim or charge, whether the same
is filed by Employee or on his behalf or by another. Employee further agrees and
covenants that, to the maximum extent permitted by law, he will not encourage or
voluntarily assist or aid in any way others in making or filing any lawsuits,
complaints, or other proceedings against RE/MAX, or any other Releasee.

(b)  RE/MAX represents and agrees that it has not instituted, prosecuted, filed,
or processed any litigation, claims or proceedings against Employee.  RE/MAX
agrees, to the maximum extent permitted by law, not to make or file any
lawsuits, complaints, or other proceedings against Employee or to join in any
such lawsuits, complaints, or other proceedings against Employee concerning any
matter relating to his employment with RE/MAX or that arose on or prior to the
date of this Second Release. 

6. No Admission of Liability; Reporting.  Employee agrees that the
above-mentioned consideration is not to be construed as an admission of any
wrongdoing or liability on the part of RE/MAX under any statute or
otherwise.  Employee further agrees that he is not a prevailing party and that
he is not entitled to any costs, expenses or attorney's fees from
RE/MAX.  Further, Employee represents that he has reported in writing to the
Company’s General Counsel any and all concerns he has regarding known or
suspected ethical or compliance issues or violations of law or regulations by
the Company or any of its officers, directors, employees, representatives or
agents.

3

--------------------------------------------------------------------------------

 

 

7. Section 409A.

(a) In General.  The intent of the Parties hereto is that this Second Release
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively, “Section
409A”) and that the payments and benefits under this Second Release not be
subject to any additional tax or interest imposed by Section 409A and,
accordingly, to the maximum extent permitted, this Second Release shall be
interpreted in accordance with such intentions.  At the request of the Company,
Employee shall perform any act or refrain from any act reasonably required to
comply with any correction procedure under Section 409A.  For purposes of this
Second Release, the payments described in Section 3 are intended to be exempt or
excepted from Section 409A to the maximum extent provided under Section 409A as
follows:  (i) each payment that is scheduled to be made following Employee's
date of termination of employment or otherwise upon the lapse of a substantial
risk of forfeiture and within the applicable 2 1/2 month period specified in
Treas. Reg.§ 1.409A-1(b)(4) is intended to be a short-term deferral described in
Treas. Reg. § 1.409A-1 (b)(4); and (ii) each payment, or the portion of any
payment, that is not otherwise a short-term deferral is intended to be
separation  pay due to involuntary separation from service described in Treas.
Reg. § 1.409A-1 (b)(9)(iii), separation  pay described  in Treas. Reg.§
1.409A-l(b)(9)(v)(D), or otherwise excluded from Section 409A.  Employee shall
have no right to designate the year of payment of any amount payable under this
Second Release.

(b) Separation from Service.  Any compensation or benefit payable under this
Second Release that is payable upon Employee's termination of employment shall
be payable only upon Employee's “separation from service” within the meaning of
Section 409A.

(c) Specified Employee.  If, at the time of a Separation from Service of the
Employee, the Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) (a “Specified Employee”), then any payments and benefits that
are nonqualified deferred compensation  within the meaning of 409A that would
otherwise have been payable as a result of, and within the first six (6) months
following, the Employee’s “separation from service” within the meaning of
Section 409A, and not by reason of another event under IRC
Section 409A(a)(2)(A), will become payable six (6) months and one (1) day
following the date of the Employee’s separation from service or, if earlier, the
date of Employee’s death.

(d) Stock-Based Awards.  The vesting of any stock-based compensation awards that
are nonqualified deferred compensation within the meaning of Section 409A and
are held by the Employee, if the Employee is a Specified Employee, shall be
accelerated in accordance with this Second Release to the extent applicable;
provided, however, that the payment in settlement of any such awards shall occur
on the date that is six (6) months and one (1) day following the date of the
Employee’s separation from service.

(e) Installments.  Employee's right to receive any installment payments payable
hereunder shall be treated as a right to receive a series of separate payments,
and each payment hereunder shall at all times be considered a separately
identified, determinable, designated and/or distinct payment for purposes of
Section 409A.

4

--------------------------------------------------------------------------------

 

 

(f) Reimbursements.  To the extent that any reimbursements payable to Employee
pursuant to this Second Release are subject to the provisions of Section 409A,
such reimbursements shall be paid to Employee no later than December 31 of the
year following the year in which the cost was incurred; the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year; and Employee's right to reimbursement under this Second
Release will not be subject to liquidation or exchange for another benefit.

8. Binding Upon Successors.  The Parties further agree that this Second Release
shall be binding upon and inure to the benefit of the personal  representatives,
heirs, executors, and administrators of Employee and the heirs, executors,
administrators, affiliates, successors, predecessors, subsidiaries, divisions,
officers, purchasers, agents, assigns, representatives, directors and employees
of RE/MAX. RE/MAX agrees that, in the event it is acquired or sold, the parties’
obligations in the Transition Agreement as well as this Second Release shall
continue in full force and effect. 

9. Governing Law.  The Parties agree that this Second Release and the rights and
obligations hereunder shall be governed by, and construed in accordance with,
the laws of Colorado regardless of any principles of conflicts of laws or choice
of laws of any jurisdiction.  The Parties agree that the federal and state
courts located in Colorado shall have sole and exclusive jurisdiction and venue
to hear and determine any dispute or controversy arising under or concerning
this Second Release. In any dispute arising out of this Second Release, the
prevailing party shall be entitled to recover reasonable attorney fees and
costs.

10. Severability; Interpretation of Agreement.  If any terms of the above
provisions of this Second Release are found null, void or inoperative, for any
reason, the remaining provisions will remain in full force and effect.  The
language of all parts of this Second Release shall in all cases be construed as
a whole, according to its fair meaning, and not strictly for or against either
of the Parties.

11. Time to Consider Agreement; Revocation.  Employee understands that he has
twenty-one (21) days from the date of his receipt of this Second Release to
consider his decision to sign it, and that he may unilaterally waive this period
at his election.  Employee's signature on this Second Release constitutes an
express waiver of the twenty-one (21) day period.  The Parties agree that any
revisions or modifications to this Second Release, whether material or
immaterial, will not and did not restart this time period.  Employee
acknowledges that he may revoke this Second Release for up to and including
seven (7) days after his execution of this Second Release.   Therefore, the
“Effective Date” of this Second Release shall be the eighth day following
Employee's execution of the same.

12. Full and Complete Agreements.  The Parties agree and understand that no
promises, covenants, representations, understandings or warranties have been
made other than those expressly contained in the Transition Agreement or as
contained herein, and that the Transition Agreement and the Second Release
together constitute the entire Agreement between the Parties. The Parties agree
that the Transition Agreement and the Second Release shall not be modified
except in writing signed by each of the Parties hereto. The parties agree that
all provisions of the Transition Agreement shall survive the execution of the
Second Release.

13. Agreement Freely Entered.  Each Party represents to the other Parties that
it carefully read this Second Release, that it understands all of the terms
hereof, that it had a

5

--------------------------------------------------------------------------------

 

 

reasonable amount of time to consider its decision to sign this Second Release,
that it has been advised in writing and has had the opportunity to discuss all
the terms of this Second Release with an attorney of its choice, that in
executing this Second Release it does not rely and has not relied upon any
representation or statement made by any other Party nor the agents,
representatives or attorneys of such Party with regard to the subject matter,
basis, or effect of the Second Release, and that it enters into this Second
Release voluntarily, of its own free will, without any duress and with knowledge
of its meaning and effect.

14. Agreement Null and Void.  Employee understands that if Employee does not
sign this Agreement by the 22nd day after Employee’s Separation Date, this
Agreement shall be deemed null and void, and the offer set forth herein shall be
withdrawn.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below.

 

 

 



David M. K. Metzger

April, 2016

Date



David L. Liniger, Chairman and CEO

For: RE/MAX Holdings, Inc.

April, 2016

Date



David L. Liniger, Chairman and CEO

For: RE/MAX, LLC

April, 2016

Date



David L. Liniger, Chairman and CEO

For: RIHI, Inc.

April, 2016

Date

 

 

6

--------------------------------------------------------------------------------